Citation Nr: 1507384	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for chronic strain, right ankle.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for scar, status post laceration right inner thigh.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for irritable bowel syndrome (IBS).

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative disease of the lumbar spine with bilateral lower extremities radiculopathy, status post fusion L4-S1.

5.  Entitlement to an initial, compensable rating for radiculopathy of the left lower extremity associated with degenerative disease of the lumbar spine, status post fusion L4-S1.

6.  Entitlement to an initial, compensable rating for radiculopathy of the right lower extremity associated with degenerative disease of the lumbar spine, status post fusion L4-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to June 2005.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned judge at a July 2014 hearing held at the RO in Phoenix, Arizona.  A transcript has been obtained and is associated with the file.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran originally appealed all eight issues in the September 2008 Statement of the Case (SOC), including entitlement to service connection for depression, alcohol dependence, post-traumatic stress disorder (PTSD), and cervical dysplasia.  See October 2008 VA Form 9 (appealing "all of the issues listed on the [SOC]").  Prior to transfer of the appeal to the Board, the Veteran withdrew, in writing, her appeals with respect to entitlement to service connection for alcohol dependence and cervical dysplasia.  See April 2009 Correspondence from Veteran's Representative.  Withdrawal of an appeal prior to transfer to the Board is effective when received by the agency of original jurisdiction (AOJ), here April 2009.  See 38 C.F.R. § 20.204(c).  Moreover, in a February 2013 rating decision, the RO granted entitlement to service connection for PTSD with depressive disorder which constitutes a full grant of the benefits sought on appeal of those two issues (PTSD and depression).  Therefore, the issues of entitlement to service connection for depression, alcohol dependence, PTSD, and cervical dysplasia are not before the Board.

Because evaluation of a back disability necessarily involves evaluation of neurological abnormalities and, as discussed below, the record establishes symptomatic, bilateral radiculopathy, the issues on appeal have been expanded to include entitlement to an initial, compensable evaluation for radiculopathy of the left lower extremity and for radiculopathy of the right lower extremity.

The issue of entitlement to service connection for a hip disability as secondary to a service-connected back disability has been raised by the record in, for example, the Veteran's July 2014 Travel Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At her July 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that she wished to withdraw her appeal with respect to entitlement to higher initial evaluations for chronic strain of the right ankle, scar on the right inner thigh, and IBS (i.e. issues numbered one through three above).

2.  The Veteran's service-connected degenerative disease of the lumbar spine, status post fusion L4-S1, is manifested by limitation of motion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees forward flexion with combined range of motion of not greater than 120 degrees, complaints of pain, occasional interference with gait, and some functional limitations, but with no evidence of ankylosis of any kind.

3.  At all times during the period on appeal, the Veteran's radiculopathy of the left lower extremity has consisted of incomplete paralysis of the sciatic nerve of no greater than moderate impairment, manifested by some muscle weakness, decreased sensation, numbness, and pain.

4.  At all times during the period on appeal, the Veteran's radiculopathy of the right lower extremity has consisted of incomplete paralysis of the sciatic nerve of no greater than moderate impairment, manifested by some muscle weakness, decreased sensation, numbness, and pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the Veteran's claims of entitlement to higher initial evaluations for chronic strain of the right ankle, scar on the right inner thigh, and IBS (i.e. issues numbered one through three above) have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a disability rating of 20 percent, but no more, for degenerative disease of the lumbar spine, status post fusion L4-S1 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2014).
 
3.  The criteria for a disability rating of 20 percent, but no more, for radiculopathy of the left lower extremity associated with the Veteran's service-connected degenerative disease of the lumbar spine, status post fusion L4-S1, have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a disability rating of 20 percent, but no more, for radiculopathy of the right lower extremity associated with the Veteran's service-connected degenerative disease of the lumbar spine, status post fusion L4-S1, have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

At her July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and her representative stated on the record that the Veteran desired to withdraw her appeal with respect to the issues of (1) entitlement to a rating in excess of 10 percent disabling for chronic strain, right ankle; (2) entitlement to a rating in excess of 10 percent disabling for scar, status post laceration right inner thigh; and, (3) entitlement to a rating in excess of 10 percent disabling for IBS.  The Board finds that the Veteran's statements at the July 2014 Board hearing expressed a clear intent to withdraw her appeal of the specified issues and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues numbered one through three above.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.

I.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

II.  Rating Schedule for Disabilities of the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Because the Veteran's diagnosis includes bilateral lower extremities radiculopathy, the Board must, as noted already, consider assigning a separate rating for the radiculopathy.  38 C.F.R. § 4.71a, Note (1).  Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, DCs 8510-8540, 8610-8630, and 8710-8730.  As discussed below, the Veteran's radiculopathy relates to the sciatic nerves which are evaluated under DC 8520.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (indicating neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated with a maximum equal to severe, incomplete paralysis); 38 C.F.R. § 4.124 (indicating neuralgia characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis).

III.  Medical Evidence

The Veteran is service-connected for degenerative disease of the lumbar spine with bilateral lower extremities radiculopathy, status post fusion L4-S1.  Her service records document her original injury and two surgeries in an attempt to alleviate her symptoms.  See October 2004 Operative Report (documenting medical history and second back surgery); November 2004 Private Orthopedic Surgery Clinic Note (medical history and post-surgery recovery).  Unfortunately, the Veteran continued to experience significant pain and other symptoms leading to an honorable discharge upon recommendation by the Physical Evaluation Board.  See February 2005 Letter of Exception ("The initial Spinal Fusion failed and I was sent back into surgery the following day to address the noted Bilateral Foot Drop and paresthesias in the lower extremities during that time.  Throughout the next year my recovery was nil..."); April 2005 Findings and Recommendation of Physical Evaluation Board (recommending discharge and a disability rating of 20 percent based on diagnosis of post laminectomy syndrome with back pain and chronic pain disorder); see also February 2005 Medical Record Report (noting "radiculopathic signs with weakness of the right extensor halluces longus", "decreased sensation to pinprick over the L5 dermatome on the right", post-op bilateral foot drop with some paresthesias in the lower extremities involving the L5 distribution", but, after second surgery, "significant improvement in her pain at rest, with activities, as well as decrease in her numbness and weakness in her legs").

Treatment records following her discharge from active service document continued, but fluctuating, symptoms.  

In February 2007, for example, her treating physician documented significant pain (9/10) of the lower back with radiation to the right foot, decreased muscle strength in her right lower extremity, decreased reflexes in her right lower extremity, and a positive straight leg raise on the right (indicating sciatic involvement).  See February 2007 Progress Notes; see also March 2007 Physical Therapy Progress Note ("She currently complains of pain in low back, in area of L-spine and down R LE.  She reports that lying down helps reduce the pain and standing is intolerable after 20 minutes.  Pain down LE is constant."; "MMT:  L LE 5/5 grossly, R LE 4+/5 grossly; AROM - Lspine:  all movement restricted by pain; gait: guarded with decreased cadence; sensation: intact with light touch; special tests:  SLR, and slump test + on R LE").

A post-service pregnancy in 2008-2009 brought on a worsening of symptoms, this time with more significant radicular symptoms on the left.  See, e.g., March 2009 VA Progress Note ("amb. with slow limping gait with crutches, favoring L leg"; "only able to perform forward flexion to about 35-40 degrees without too signif. pain and had to hold onto table to perform this.  No s/o severe weakness or absence of sensation in LE's.").  She continued to have symptoms including back pain, radicular pain to the right leg, and limited range of motion of the spine.  See, e.g., May 2009 Private Examination ("lower lumbar pain bilaterally and pain down the right leg.....ROM for thoracolumbar spine:  flexion 50 degrees (normal 60); extension 0 due to sharp pain; left lateral flexion 20 degrees (normal 25); right lateral flexion 10 due to sharp pain (normal 25); left rotation 20 degrees (normal 30); right rotation 10 degrees due to muscle spasm (normal 30)).  After physical therapy, her symptoms had improved, but the treatment records indicate continued back pain.  See August 2009 VA Progress Note ("amb. with steady gait."; "Back Pain-PT is helping"); November 2009 VA Primary Care Note ("Back Pain-ongoing, likely will have to live with back pain indef.").

More recent treatment records continue to document complaints of back pain, limited range of motion, and bilateral lower extremity pain, particularly subsequent to an August 2012 fall.  See, e.g., August 2012 Private Treatment Note ("Last night she fell and hit her back on the hard edge of her couch.  She experienced severe LBP greater than Rt posterior LE pain.  Pain radiates down the posterior leg to the calf appears also along the medial thigh.  She denies any numbness or tingling or weakness."); November 2012 Diagnostic Imaging Report (recording history as "with low back pain and bilateral lower extremity pain"); October 2012 Private Treatment Note ("back pain.  Severity level is 5.  It occurs persistently.  Location of pain was lower back.  Pain has radiated to the left ankle, right ankle, left calf, right calf, left foot, right foot and left thigh.  The patient describes the pain as an ache, burning and stabbing. [ ] Associated symptoms include numbness in the lower extremity and tingling in the legs."; slow gait, normal muscle tone in lower extremities, "moderate" spasm, maximum tenderness "lumbar, paraspinous on the right.  Right-sided notch tenderness.", "SLR:  radiates right at 45 [degrees]; [Left:] back pain only", femoral stretch included leg pain bilaterally, rotation was limited on the right with moderate pain; flexion, extension, and lateral bending of back all were found to have "moderate restriction"; normal strength, reflexes and light touch in lower extremities, except reduced reflexes in right patella).

In addition to the treatment records, the record contains the results of two VA examinations addressing the nature and severity of her back disability and the related radicular symptoms.

In the report on the February 2007 VA examination, the examiner noted the Veteran's history of paresthesias and her reports of pain and stiffness, with pain in right buttock and radiating down right leg to foot.  The examiner noted the Veteran's complaints of weekly, severe flare-ups of the spinal condition that lasted 1 to 2 days as well as guarding of the right thoracic sacrospinalis, pain with motion, and tenderness of the right lumbar spine.  The Veteran had a normal gait, but reduced muscle strength (4/5) in her right ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Sensory examination of the lower extremities revealed decreased pain sensation on the left, but otherwise normal sensations bilaterally for vibration, light touch, and position sense.  Reflexes were normal except for a reduced knee jerk on the right.  The examiner made extensive range of motion findings with respect the thoracolumbar spine, including:  flexion to 64 degrees with pain at 40 degrees, extension to 10 degrees with pain throughout range of motion, right lateral flexion to 24 degrees with pain, left lateral flexion to 21 degrees with pain, right lateral rotation to 30 degrees with pain, left lateral rotation to 30 degrees without pain.  The examiner noted Lasegue's sign positive on the right and diagnosed degenerative disease of the lumbar spine with bilateral lower extremity radiculopathy.  The examiner opined that the Veteran's back disability and related symptoms had the following effects on activities of daily living (ADLs):  severe effects on sports and chores, moderate effects on shopping and exercise, mild effects on recreation, traveling, bathing, and dressing, and no effect on feeding, toileting, or grooming. 

The Veteran underwent another VA examination in May 2012.  The May 2012 VA examiner noted a diagnosis of "degenerative disease, lumbar spine with bilateral lower extremity radiculopathy" since 2003.  She indicated the Veteran underwent no flare-ups and had the following ranges of motion:  flexion of 85 degrees; extension of 20 degrees; right lateral flexion of 20 degrees; left lateral flexion of 20 degrees; right lateral rotation of 30 degrees or more; left lateral rotation of 30 degrees or more.  The examiner noted that these findings were the same after repetitive use testing with a minimum of three repetitions and that there were no additional limitation due to pain.  The examiner noted that the Veteran's functional loss and/or functional impairment included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  She found pain upon palpation, but without objective findings.  There was no guarding or muscle spasms.  The Veteran had full muscle strength (5/5) in all measurements, no muscle atrophy, and normal reflexes.  Sensations were decreased in the lower leg/ankle, bilaterally.

The May 2012 VA examiner also documented radicular pain including mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  She noted no other signs or symptoms of radiculopathy.  The examiner indicated the Veteran had radiculopathy, bilaterally, affecting the sciatic nerves which was of moderate severity.  A May 2012 EMG reviewed by the examiner revealed no evidence of acute lumbosacral radiculopathy bilaterally, but did indicate residuals of S1 level (sciatic) chronic radiculopathy.

The examiner opined that the Veteran does not have IVDS and that the remaining function of her extremities would not be equally well served by amputation with prosthesis.  The examiner opined that the thoracolumbar spine condition did not impact the Veteran's ability to work.

IV.  Analysis:  Rating for Lumbar Spine Disability

The Veteran seeks a higher initial evaluation for her service-connected degenerative disease of the lumbar spine, status post fusion L4-S1, which is currently rated as 10 percent disabling.

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than her or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of her symptoms.  Id.  The Board, however, has considered the Veteran's and other lay witnesses' subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

While the medical evidence discussed above reveals that measurements of the limitation on the Veteran's range of motion have varied considerably between examiners and over time, even the least favorable examinations have documented limitations on motion that interfere with functioning in addition to painful movement, and excess fatigability.  See, e.g., May 2012 VA Examination.  The minimum range of motion as measured by a medical professional in degrees of flexion has been 35 degrees and no examiner or medical professional has found the Veteran's thoracolumbar spine (back) to be ankylosed.  See March 2009 VA Progress Note ("only able to perform forward flexion to about 35-40 degrees without too signif. pain"); see also February 2007 VA Examination (64 degrees, 40 degrees as limited by pain).  Other medical treatment records do not contain specific measurements, but are consistent with these specific findings.  See March 2007 Physical Therapy Progress Note ("AROM - Lspine:  all movement restricted by pain"); October 2012 Private Treatment Note (flexion, extension, and lateral bending of back all were found to have "moderate restriction").  Therefore, the Board finds that the greater weight of the medical evidence establishes that the Veteran's forward flexion of the thoracolumbar spine has been greater than 30 degrees but not greater than 60 degrees throughout the period on appeal and, therefore, her back symptoms most closely approximate the criteria for a 20 percent rating under DC 5241.

In making this determination, the Board notes that the most recent, May 2012, VA examination found flexion to 85 degrees.  However, that examiner found painful movement, excess fatigability, and interference with sitting, standing and/or weight-bearing.  These symptoms and functional limitations must be considered under controlling regulations and case law.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Applying these factors, the Board finds that the May 2012 VA examination also supports finding that Veteran's symptoms and functional limitations most closely approximate the criteria for a 20 percent rating under DC 5241.

The Board also recognizes that the February 2007 VA examiner documented the Veteran's reports of weekly flare-ups.  The Board has considered these reports, however, in the context of the entire record, the Board finds that the evidence is against finding that the flare-ups and associated functional limitations more closely approximate the criteria for a higher rating, such as limitation of flexion to 30 degrees or less or ankylosis.  Her most severe symptoms and functional limitations occurred after acute incidents, such as the August 2012 fall, but, even in those cases, subsequent treatment records indicate "moderate restriction" of range of motion, rather than a severe restriction or absence of range of motion.  See, e.g., October 2012 Private Treatment Note.  In addition, the most recent VA examination noted that the Veteran did not experience flare-ups.  See May 2012 VA Examination.

The Board finds that the Veteran does not meet the criteria for any higher rating, such as a 40 percent rating (forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine), 50 percent (unfavorable ankylosis of the entire thoracolumbar spine), or 100 percent (unfavorable ankylosis of the entire spine).  See 38 C.F.R. § 4.71a, Formula for rating Diagnostic Codes 5235-43.  As already noted, both VA examiners have found that the Veteran has forward flexion of the thoracolumbar spine of at least 30 degrees, even considering limitations due to pain, and, consequently, determined that the Veteran's thoracolumbar spine was not ankylosed.  Treatment records are consistent with these findings.  The Veteran does not meet the criteria for any higher rating based on limitation of motion, including after consideration of the DeLuca factors.

Higher ratings are also available, in appropriate circumstances, under the Formula for Rating IVDS.  Any rating for IVDS higher than 20 percent requires incapacitating episodes having a total duration of at least two weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Neither of the VA examiners have determined that the Veteran has IVDS.  See May 2012 VA Examination (specifically finding the Veteran does not have IVDS).  Moreover, while the Board acknowledges the Veteran's reports that she has occasionally been forced to rest in bed, the medical records do not support finding that a physician has prescribed bed rest for IVDS with incapacitating episodes having a total duration of at least two weeks.  The greater weight of the evidence is against finding the Veteran has IVDS resulting in incapacitating episodes with a total duration of two weeks or more.

Other neurological manifestations documented in the record, specifically, radiculopathy of the lower extremities, will be analyzed separately below.

The Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations most closely approximate the criteria for a 20 percent rating under DC 5241.  Accordingly, the Board grants entitlement to an evaluation of 20 percent, but no more, for the Veteran's service-connected degenerative disease of the lumbar spine, status post fusion L4-S1.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5241.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the back disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


V.  Analysis:  Rating for Bilateral, Lower Extremity Radiculopathy

As noted above, the evaluation of the Veteran's service-connected back disability requires consideration of and the assignment of separate ratings for objective neurological abnormalities associated with the back disability.  38 C.F.R. § 4.71a, Note (1).  The Veteran's service-connected back disability includes bilateral lower extremities radiculopathy.  Therefore, the Board must determine whether a separate, compensable rating is warranted for radiculopathy of either lower extremity and, if so, what that rating should be.

As with evaluation of the severity of the back disability, the Board finds that contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than her or others' lay opinions.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  The Board finds that the medical opinions of this Veteran are not competent evidence of the clinical significance of her radicular symptoms.  Id.  The Board, however, has considered the Veteran's and other lay witnesses' subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence, which has already been summarized, documents varying degrees of impairment and reports of symptoms due to radiculopathy of the lower extremities.  The Board finds the VA examinations to be the most objective, focused medical evidence available regarding the extent of the radiculopathy and, so, will discuss the VA examiners' findings first.  

Both examiners diagnosed bilateral lower extremity radiculopathy.  See February 2007 VA Examination; May 2012 VA Examination.  The February 2007 VA examiner noted reduced muscle strength (ankle and toe) and reduced reflexes (in the knee only) in the right lower extremity, but no sensory abnormalities.  In contrast, muscle strength and reflexes were normal in the left lower extremity, but the Veteran had decreased pain sensation.  The Veteran's reports to the February 2007 VA examiner focused primarily on pain and stiffness radiating down the right leg.  The examiner did not identify the nerves involved or opine on the severity of the symptoms (e.g., mild, moderate, or severe).

The May 2012 VA examiner identified the nerve involved (sciatic) and specifically opined on the severity of the Veteran's radiculopathy.  As discussed in more detail in the discussion of the medical evidence above, the examiner determined that the Veteran's impairment of the sciatic nerves was incomplete paralysis of moderate severity, bilaterally.  See May 2012 VA Examination.  Her detailed findings were based on physical examination and the results of EMG testing.  They are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Incomplete paralysis of the sciatic nerves of moderate severity warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.

Although the findings documented at the May 2012 VA examination closely match the criteria for a 20 percent rating, the Board must consider whether her symptoms warrant any higher rating during any portion of the period on appeal.  The Board finds that neither VA examination supports assignment of a higher rating.  The May 2012 examiner specifically opined on the severity and the Board is not qualified to reject that finding in favor of its own opinion.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  The February 2007 examiner did not opine on severity, but the symptoms identified were not of more than moderate severity (e.g., muscle strength of 4/5, only on the right and only in ankle and great toe).

Treatment records also support assigning a rating based on "moderate" impairment.  See, e.g., March 2009 VA Progress Note ("No s/o severe weakness or absence of sensation in LE's."); October 2012 Private Treatment Note (noting pain, but normal strength, reflexes (except in right patella), and light touch in lower extremities).  The Veteran's treating medical professionals have frequently noted pain or numbness with associated functional impacts, sometimes on the right, sometimes on the left, and sometimes bilaterally.  See, e.g., March 2007 Physical Therapy Progress Note ("pain in low back, in area of L-spine and down R LE"); but see March 2009 VA Progress Note ("amb. with slow limping gait with crutches, favoring L leg"); October 2012 Private Treatment Note (noting pain radiating to both lower extremities with numbness and tingling in both legs).  To the extent the earlier post-service treatment records tend to document symptoms of the right lower extremity more frequently, service treatment records document bilateral pain and numbness.  See February 2005 Letter of Exception (bilateral paresthesias); February 2005 Chronological Record of Medical Care ("Idiopathic peripheral neuropathy:  Due to muscle pain as well as paresthesias, similar to sxs around the time of surgery."); but see May 2005 Chronological Record of Medical Care ("Patient also concerned about R buttock pain after lumbar surgery."; "No weakness, numbness, tingling in legs.").

While the medical evidence is hardly uniform, including whether both lower extremities have been affected throughout the appeal period, the Board must reconcile "the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2.  Here, while the Veteran often complained predominantly about back pain or a particular symptom of one of her lower extremities, the Board finds that the overall picture presented is of bilateral radiculopathy of both extremities (as diagnosed in-service and by both VA examiners) that fluctuated in severity, but never warranted a finding of greater than moderate severity.  As already explained, the Board does not interpret any of the specific evaluations of the Veteran's radicular symptoms to indicate more than moderate symptoms.  In making this finding, the Board relies, in part, on the fact that the Veteran has never been found to have more than moderate muscle weakness or impairment of the reflexes.  See, e.g., May 2012 VA Examination; February 2007 VA Examination.  Moreover, her symptoms have primarily involved sensory disturbances.  However, the note at the beginning of the Schedule of Ratings for Disease of the Peripheral Nerves specifically directs that ratings for "wholly sensory" involvmement should be, at most, for "the moderate degree."  38 C.F.R. § 4.124a, DCs 8510-30.  Although the Veteran's symptoms have not been "wholly sensory", the Board finds that the sensory impairments have usually predominated and, as noted above, the non-sensory symptoms generally support, at most, a rating for moderate severity.  The greater weight of the evidence is against finding, for any portion of the appeal period, that the Veteran's impairment of the sciatic nerve, on either the left or the right, has more closely approximated the criteria for an evaluation as incomplete paralysis of a moderately severe or higher degree.

The Board also finds that an alternative rating of the bilateral nerve impairments as either neuritis or neuralgia is not warranted.  See 38 C.F.R. §§ 4.123 ("Neuritis...characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating...") and 4.124 ("Neuralgia...characterized usually by a dull and intermittent pain...").  No medical professional has diagnosed the Veteran with neuritis or neuralgia.  See May 2012 VA Examination (diagnosing radiculopathy and explicitly indicating there are no other neurologic abnormalities related to the back disability).  Despite notations in the record of pain and other symptoms potentially indicative of one of these conditions, the Board is not qualified to make that diagnosis on its own.  See, e.g., Colvin, 1 Vet.App. at 174.  The greater weight of the competent evidence is against finding that a higher or separate rating is warranted for either neuritis or neuralgia.

In making all of these findings, the Board has been careful to avoid awarding separate or higher ratings under various diagnostic codes based on the same symptoms.  The Veteran's back and radicular symptoms have resulted in functional impairments sometimes affecting the Veteran's gait, range of motion of the lower extremities, and/or muscle strength of the lower extremities.  The assigned ratings for the back disability and radiculopathy of the both lower extremities have been, based, explicitly, on the symptoms (e.g. pain, muscle weakness) and the resulting functional impairments that, under different circumstances, might have warranted assignment of a rating under other diagnostic codes.  See Esteban, 6 Vet. App. at 262 (holding that the assignment of separate evaluations may be warranted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code); 38 C.F.R. § 4.14.  The Board notes that the Veteran is also service-connected for a right ankle disability and has been awarded a separate disability rating for that condition based, in part, on weakened movement, pain, and functional limitations.  See February 2013 Rating Decision.  The Board will not grant an additional rating based on any of the symptoms for which the Veteran has already been awarded a disability evaluation, to include the 20 percent ratings for the back disability, left lower extremity radiculopathy, and right lower extremity radiculopathy.  Likewise, because some of the functional impairments the Veteran has experienced are caused by the back disability and right ankle disability, those functional impairments do not form the basis for a higher rating for the Veteran's radiculopathy of the bilateral lower extremities.  38 C.F.R. § 4.14.

In summary, the Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations associated with radiculopathy of the lower extremities most closely approximate the criteria for a 20 percent rating under DC 8520 with respect to each lower extremity.  Accordingly, the Board grants entitlement to an evaluation of 20 percent, but no more, both for the Veteran's radiculopathy of the left lower extremity and for the Veteran's radiculopathy of the right lower extremity.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5241.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the radiculopathy of the bilateral lower extremities warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VI.  Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to the Veteran's degenerative disease of the lumbar spine, status post fusion L4-S1, the VA examinations expressly addressed each of the symptoms expressly contemplated by the schedular criteria (e.g., pain, limitation on range of motion, and functional limitations).  The Veteran has complained of symptoms and functional limitations including pain, limited range of motion, difficulty ambulating, and interference with activities of daily living, such as caring for her daughter.  See July 2014 Board Hearing Tr. at p. 4.  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 20 percent rating for her back disability under DC 5241.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.  Although the diagnostic codes applicable in this case allow for higher ratings for back disabilities, the Board fully explained why the higher ratings were not warranted.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to her service-connected back disability.

With respect to radiculopathy, the Veteran has complained of pain, numbness, tingling, and weakness.  She has been examined on multiple occasions and the examiners addressed the Veteran's contentions and documented their medical findings.  The claims file also includes treatment records discussing these symptoms and their impact.  The Board has thoroughly considered and discussed the Veteran's symptoms and functional limitations in assigning a schedular evaluation of 20 percent ratings for radiculopathy for each of the Veteran's lower extremities under DC 8520.  Although the diagnostic codes applicable in this case allow for higher ratings for disabilities of the peripheral nerves, the Board fully explained why the higher ratings were not warranted.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to the neurological manifestations of her service-connected back disability.  The symptoms the Veteran describes are expressly contemplated by the rating criteria.

The Veteran is service-connected for multiple conditions, including PTSD (rated 50 percent), the back disability (20 percent), radiculopathy of the left lower extremity (20 percent), radiculopathy of the right lower extremity (20 percent), IBS (10 percent), a right ankle disability (10 percent), and a scar on the right thigh (10 percent).  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is now 80 percent.  See 38 C.F.R. §§ 4.25 and 4.26.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected bilateral foot disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

Entitlement to a total disability rating based on individual unemployability (TDIU) is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, the most recent information in the record indicates that the Veteran is employed.  See, e.g., November 2012 Private Imaging Provider Questionnaire (indicating Veteran works full-time).  The record does not support a claim for TDIU at this time.

VII.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided notice regarding the elements of the Veteran's claims currently on appeal, including regarding the assignment of effective dates and assignment of disability ratings.  See, e.g., August 2005, April 2008, and June 2008 VCAA Notice Letters.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in February 2007 and May 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA satisfied its duty to provide an adequate examination with respect to each of the claims decided on the merits in this appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent disabling for a right ankle disability is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent disabling for a scar on the right thigh is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent disabling for irritable bowel syndrome is dismissed.

Entitlement to a disability of 20 percent, but no more, for degenerative disease of the lumbar spine, status post fusion L4-S1, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability of 20 percent, but no more, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability of 20 percent, but no more, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


